Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 10, 13 and 16: Cancel (The claims were withdrawn from consideration as a result of restriction requirements).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4, 6-9, 11-12, and 17:
A printed circuit board with the limitation “a first passivation layer disposed on a lower surface of at least one of the plurality of first outer layer circuit patterns; and a second passivation layer comprising a first portion disposed on an upper surface of at least one of the plurality of second outer layer circuit patterns and a second portion entirely disposed in the via, wherein the first insulating layer includes a thermosetting resin, and the second insulating layer includes a photo curable resin, wherein lower 

Regarding claim 14 and 18:
A printed circuit board with the limitations “a first passivation layer disposed on a lower surface of at least one of the plurality of first outer layer circuit patterns; and a second passivation layer comprising a first portion disposed on an upper surface of at least one of the plurality of second outer layer circuit patterns and a second portion entirely disposed in the via” and “wherein a lower surface of the first passivation layer is positioned on a same plane as the lower surface of the first insulating layer,, wherein a width of the first portion of the second passivation layer is same as widths of the upper surfaces of the plurality of second outer layer circuit patterns, and wherein a width of the second portion of the second passivation layer is same as a width of a lower surface of the via” in ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / January 26, 2021